Citation Nr: 1113553	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  08-19 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected peripheral neuropathy of the lower left extremity.  

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected peripheral neuropathy of the lower right extremity.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Air Force, with active service from August 1977 to October 1978.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).  

The Veteran testified at a Travel Board hearing which was chaired by the undersigned at the RO in February 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

After the February 2011 hearing, the Veteran submitted evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  

Issues not on appeal

During the pendency of the issues currently on appeal, the Veteran expressed disagreement with RO's assigned effective date for his service-connected peripheral neuropathy of the left and right lower extremities in the aforementioned February 2008 rating decision, as well the RO's denial of his claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) in a November 2009 rating decision.  These claims were later granted by the RO in a Decision Review Officer (DRO) decision dated in June 2008 and a rating decision dated in August 2010.  Since these claims have been granted to the fullest extent, the Veteran's appeals as to those issues have become moot.  The Veteran has not disagreed with the assigned effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, those matters have been resolved and are not in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required concerning the Veteran's claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

The Veteran was afforded a VA peripheral nerves examination in March 2009 and two VA general examinations in July 2009 and September 2009.  While an electromyelogram (EMG) and nerve conduction study (NCS) dated in July 2009 show mild peripheral neuropathy, the March 2009 and September 2009 VA examiners expressed that the Veteran failed to demonstrate partial paralysis, weakness and/or swelling in either of his lower extremities.  

Subsequently, the Veteran has asserted that these disabilities have increased in severity.  Specifically, at the personal hearing conducted before the undersigned in February 2011, the Veteran and his wife testified that his symptomatology associated with his bilateral peripheral neuropathy had worsened, particularly "within the last six months."  Specifically, the Veteran asserted that he suffers swelling of his lower extremities and a VA physician conveyed that he suffered "mild incomplete paralysis" in connection with his peripheral neuropathy of the lower extremities.  See the February 2011 VA hearing transcript at pages 3 - 7.  

Initially, in this regard, the Board acknowledges that the Veteran is competent to report symptoms because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, however, he is not competent to offer opinions on medical diagnosis or causation, and the Board may not accept unsupported lay speculation with regard to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 (1993).

Of further significance to the Board is the fact that the VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the Veteran's contentions of increased symptomatology since the most recent examination in September 2009, the Board finds that additional VA examination is necessary to determine the current nature and extent of these service-connected disabilities.

Additionally, the Board notes that the Veteran has asserted that he has received recent VA treatment at the VA facility in Austin, Texas, for his service-connected disabilities.  See the February 2011 VA hearing transcript at page 6.  The Board notes that the most recent VA treatment records from that VA facility are dated in July 2010.  The duty to assist obligates VA to obtain these records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  



Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all identified outstanding records of VA treatment pertaining to the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities from the VA facility in Austin, Texas dated after July 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected peripheral neuropathy of the bilateral lower extremities.  The Veteran's complete VA claims file, including a copy of this remand, must be made available to the examiner and review of such should be noted in the completed examination report.  

Any indicated evaluations, studies, and tests, to include an EMG and NCS, must be accomplished and the results must be included in the examination report.  The examiner must identify all symptoms that are associated with the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities.  

The examiner should specifically indicate whether the Veteran's disabilities more nearly approximates mild, moderate, moderately severe, or severe, with marked muscular atrophy, incomplete paralysis of the sciatic nerve; or complete paralysis of the sciatic nerve (i.e., the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost).  Additionally, any marked muscular atrophy or functional impairment of the lower extremities deemed to be associated with the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities must be identified.  

Also, the examiner is requested to provide an opinion as to any impact that the Veteran's peripheral neuropathy of the bilateral lower extremity has on his employability.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements. All opinions expressed should be accompanied by supporting rationale.

3.  Readjudicate the claims regarding the question of whether the Veteran would receive a higher rating when his service-connected peripheral neuropathy of the bilateral lower extremities, and whether it would be more advantageous to the Veteran to be rated under a Diagnostic Code other than Diagnostic Code 8520.  

In adjudicating the claims, the Appeals Management Center (AMC) should speak to the specific evidence of record.  The AMC should provide detailed reasons and bases for each disability percentage assigned.  If either of the Veteran's claims is not granted to the fullest extent, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) concerning the issues remanded herein, and the Veteran's claim(s) must be returned to the Board.  

The Veteran need take no action until he is so informed.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App 369 (1999). 

The Veteran is advised that failure to appear for VA examinations could result in the denial of his claims. 38 C.F.R. § 3.655 (2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


